10-2514-ag
Lie v. Holder
                                                                                BIA
                                                                          Abrams, IJ
                                                                        A098 365 367
                                                                        A098 365 368
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 11th day of July, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         GERARD E. LYNCH,
            Circuit Judges.
______________________________________

AY LY LIE, ANITA C. JAYA, AKA ANITA
CAROLLINA JAYA,
         Petitioners,

                v.                                                 10-2514-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONERS:           Jack Herzig, Glenside, Pennsylvania.

FOR RESPONDENT:             Tony West, Asst. Atty. General; Carl H.
                            McIntyre, Jr., Asst. Director; Kate D.
                            Balaban, Trial Atty., Office of Immigra-
                            tion Litigation, Civil Division, U.S.
                            Department of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.

       Petitioners, Ay Ly Lie and Anita C. Jaya, mother and
daughter and natives and citizens of Indonesia, seek review of
a May 28, 2010, decision of the BIA affirming the May 15,

2008, decision of Immigration Judge (“IJ”) Steven R. Abrams
denying their applications for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).                      In

re Lie, Nos.        A098 365 367/368 (B.I.A. May 28, 2010),              aff’g

Nos. A098 365 367/368 (Immig. Ct. N.Y. City May 15, 2008).                    We
assume the parties’ familiarity with the underlying facts and

procedural history of the case.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s    and   the   BIA’s       opinions    “for   the   sake   of

completeness.”        Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.
2008).        The    applicable        standards     of   review   are   well-
established.        See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
       Because      Lie   and   Jaya    do    not   challenge    the   agency’s
pretermission of Lie’s asylum application, the ruling that

past persecution was not shown, or the denial of CAT relief,
we address only the merits of Lie’s petition as it pertains to

                                        -2-
withholding of removal and Jaya’s petition as it pertains to

asylum and withholding of removal based on a claimed pattern
or   practice    of     persecution    against        Christian   and   ethnic
Chinese Indonesians.        See Yueqing Zhang v. Gonzales, 426 F.3d

540, 541 n.1, 545 n.7 (2d Cir. 2005).                   In addition, because
the BIA determined that, even assuming credibility, Lie and
Jaya did not establish their eligibility for relief, we also

assume credibility.         See Mei Fun Wong v. Holder, 633 F.3d 64,
68 (2d Cir. 2011).

     The agency reasonably concluded that Lie and Jaya failed

to   establish    the    existence     of   a    pattern    or    practice    of

persecution      against     Christians         and     ethnic    Chinese     in
Indonesia, as it relied on country conditions evidence in the

record   to      find     that,   while         there     continues     to   be

discrimination against Chinese Christians, the record did not

establish a pattern or practice of persecution.                   See Santoso

v. Holder, 580 F.3d 110, 112 (2d Cir. 2009) (upholding agency
conclusion of no pattern or practice of persecution in case
involving similar country conditions evidence). While Lie and

Jaya argue that the agency did not consider all of the country
conditions       evidence     presented,         the     record    does      not
compellingly suggest that the agency failed to consider any

evidence, particularly as the IJ specifically listed the
evidence in the record and made repeated reference to the

                                      -3-
affidavit of the main expert witness.        See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).
    In addition, the agency did not err in finding that the
fact that Jaya remained in Indonesia and continued to attend

church for over two and one half years after the last incident
of threats reduced the objective reasonableness of Lie’s and
Jaya’s fear of future harm.     See Melgar de Torres v. Reno, 191

F.3d 307, 313 (2d Cir. 1999) (finding that where asylum
applicant’s    mother   and   daughters   continued   to   live   in

petitioner’s native country, claim of well-founded fear was

diminished).

    For the foregoing reasons, the petition for review is
DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of
Appellate Procedure 34(a)(2), and Second Circuit Local Rule
34.1(b).

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk




                                -4-